Beardsley, Justice.
If service of copy affidavit w7as not sufficient, then the default was regular, and defendant must be let in on terms, the judgment standing as security. The original affidavit should have been served, a copy was not a compliance with the rule (22 Wend., 644, note; Laws 1840, p. 333, §7 ; 25 Wend., 699). On payment of the costs of entering the default and all subsequent proceedings, including the costs of opposing this motion, the defendant may be let in to plead, the judgment standing as security.
Rule accordingly.